 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.81 Filed 11/04/20 Page 1 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
United States of America, Criminal No. 20-20119
Plaintiff, Honorable Sean F. Cox
V. Violations:
21 U.S.C. § 846
D-1 Julius Polly, 21 U.S.C. § 841(a)(1)
a/k/a “Ju,” 18 U.S.C. § 1956(h)
D-2 Keymon Polly, 18 U.S.C. § 1956(a)(1)(A)()
a/k/a “Fatmac,” 18 U.S.C. § 1956(a)(1)(B)(i)
D-3 Michael Moseley, 18 U.S.C. § 1956(a)(1)(B)(ii)

21 U.S.C. § 843(b)

Defendants.
/

FIRST SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:
COUNT ONE

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) (viii), 841(b)(1)(B) (ii), 846 — Conspiracy to
Possess with Intent to Distribute and to Distribute Controlled Substances

D-1 Julius Polly,
a/k/a “Ju”

D-2 Keymon Polly,
a/k/a “Fatmac”

D-3 Michael Moseley

From in or about August 2017, and continuing until on or about March 2020,
in the Eastern District of Michigan, and elsewhere, defendants, JULIUS POLLY,
KEYMON POLLY, and MICHAEL MOSELEY, knowingly and intentionally

conspired and agreed with each other and with other individuals, both known and

\

FILED USDC - CLRK DET
2020 NOV 4 PM1:57

 
 

 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.82 Filed 11/04/20 Page 2 of 11

unknown to the Grand Jury, to possess with intent to distribute and to distribute
controlled substances.
Quantity of Controlled Substances Involved in the Conspiracy

1. With respect to defendants JULIUS POLLY and KEYMON POLLY
the controlled substances involved in the conspiracy attributable to them as a result
of their own conduct, and the conduct of other conspirators reasonably foreseeable
to them, are:

A. 50 grams or more of methamphetamine, a Schedule II Controlled
Substance; and

B. 500 grams or more of a mixture or substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance.

Manner and Means

2. The defendants were part of a drug trafficking organization (DTO) led
by JULIUS POLLY that obtained crystal methamphetamine, cocaine, and fentanyl
from Southern California for distribution in the Eastern District of Michigan.

3. It was part of the conspiracy that members of the DTO received
controlled substances via U.S. Postal Service parcels that were sent from Southern
California to residential addresses in the Eastern District of Michigan.

4. Beginning in approximately August 2017 or before, JULIUS POLLY,
and at times KEYMON POLLY, would fly to Los Angeles, California. While in

California they made arrangements for the shipment of controlled substances to the

2
 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.83 Filed 11/04/20 Page 3 of 11

Eastern District of Michigan. TULIUS POLLY paid for the controlled substances
using cash that he either (1) withdrew from his bank accounts in California, (2)
received in California via money transfers from associates in Michigan, or (3) sent
via money transfers to associates in California. JULIUS POLLY and others used
currency derived from the sale of controlled substances to purchase additional
controlled substances.

5. JULIUS POLLY and at times KEYMON POLLY then flew back to
Michigan and awaited the arrival of U.S. Postal Service parcels containing
controlled substances.

6. It was also part of the conspiracy that, at times, other individuals
travelled to California to arrange and pay for shipments of controlled substances on
behalf of JULIUS POLLY, KEYMON POLLY, and their co-conspirators.

7. UNINDICTED CO-CONSPIRATOR #1 was an individual who
facilitated the shipment of U.S. Postal Service parcels containing controlled
substances from California to Michigan, and, at times, received money transfers
from associates of JULIUS POLLY and KEYMON POLLY.

8. The POLLY organization employed counter-surveillance techniques to
avoid being monitored while transporting controlled substances and the cash
generated from the sale of controlled substances.

9. The controlled substances intended for distribution as part of the

conspiracy included:
 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.84 Filed 11/04/20 Page 4 of 11

A. Approximately 859 grams of 98% pure crystal methamphetamine
seized on or about August 23, 2018, from a U.S. Postal Service parcel.

B. Approximately 1,494 grams of a mixture of substance containing a
detectable amount of cocaine seized on or about August 23, 2018, from U.S. Postal
Service parcelS.

C. Approximately 8 grams of a mixture of substance containing a
detectable amount of fentanyl seized on or about August 23, 2018, from a U.S. Postal
Service parcel.

D. Approximately 1,323 grams of 100% pure crystal methamphetamine
seized on or about December 13, 2018, from a U.S. Postal Service parcel.

E. Approximately 500 grams of a mixture of substance containing a
detectable amount of cocaine seized in April 2019, after having been sold by
KEYMON POLLY.

10. It was also part of the conspiracy that JULIUS POLLY and KEYMON
POLLY distributed controlled substances to customers after they were brought to
Michigan.

11. One of KEYMON POLLY’s customers was MICHAEL MOSELEY,
who received cocaine from KEYMON POLLY and who further distributed the
controlled substances.

All in violation of Title 21, United States Code, Sections 846, 841(a)(1),

841(b)(1)(A)(viii), and 841(b)(1)(B)(ii).
 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.85 Filed 11/04/20 Page 5 of 11

- COUNT TWO
18 U.S.C. §§ 1956(h), 1956(a)(1)(A)(i) & (a)(1)(B)(i) — Conspiracy to Launder
Monetary Instruments

D-1 Julius Polly,
a/k/a “Ju”

12. The allegations contained in Count 1 of this Indictment are hereby
incorporated by reference.

13. From an unknown date, but at least as early as August 2017, through
June 2019, in the Eastern District of Michigan and elsewhere, defendant JULIUS
POLLY did knowingly, intentionally, and unlawfully combine, conspire,
confederate, and agree with others, both known and unknown to the Grand Jury, to
commit offenses against the United States in violation of Title 18, United States
Code, Section 1956, to wit:

(a) to knowingly conduct and attempt to conduct a financial
transaction affecting interstate and foreign commerce, which involved the proceeds
of a specified unlawful activity, that is conspiracy to possess with intent to distribute
and distribute controlled substances, with the intent to promote the carrying on of
said specified unlawful activity, and that while conducting and attempting to conduct
such financial transaction knew that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity in violation
of Title 18, United States Code, Section 1956(a)(1)(A)(i); and

(b) to knowingly conduct and attempt to conduct financial
Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.86 Filed 11/04/20 Page 6 of 11

transactions affecting interstate commerce and foreign commerce, which
transactions involved the proceeds of specified unlawful activity, that is, conspiracy
to possess with intent to distribute and distribute controlled substances, knowing that
the transactions were designed in whole or in part to conceal and disguise the nature,
location, source, ownership, and control of the proceeds of specified unlawful
activity, and that while conducting and attempting to conduct such financial
transactions, knew that the property involved in the financial transactions
represented the proceeds of some form of unlawful activity, in violation of Title 18,
United States Code, Section 1956(a)(1)(B)(i).

14. It was a part of the unlawful drug trafficking conspiracy that JULIUS
POLLY and others’ purchase, sale and distribution of large quantities of
methamphetamine and cocaine generated significant amounts of cash which needed
to be counted, stored, hidden and used in order to continue the conspiracy, but to
evade detection by law enforcement.

15. JULIUS POLLY and others accomplished these goals by paying for
controlled substances using cash that he either (1) deposited in Michigan and
withdrew from his bank accounts in California, (2) received in California via money
transfers from associates in Michigan, or (3) sent or caused to be sent via money
transfers to associates in California.

All in violation of Title 18, United States Code, Section 1956(h).
Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.87 Filed 11/04/20 Page 7 of 11

COUNTS THREE - FIVE
18 U.S.C. § 1956(a)(1)(B) (Gi) -Laundering of Monetary Instruments

D-1 Julius Polly
a/k/a “Ju”

16. On or about the dates set forth below, in the Eastern District of
Michigan and elsewhere, defendant JULIUS POLLY, did knowingly conduct and
attempt to conduct financial transactions affecting interstate and foreign commerce,
to wit, deposits and withdrawals of cash from banks, which involved the proceeds
of a specified unlawful activity, that is conspiracy to possess with intent to distribute
and distribute controlled substances, knowing that the transactions were designed in
whole and in part to avoid a transaction reporting requirement under State or Federal
law, and that while conducting and attempting to conduct such financial transaction
knew that the property involved in the financial transaction represented the proceeds

of some form of unlawful activity.

 

 

 

 

 

 

 

Date Account Transaction Location
Count 3 | 11/8/2017 | BOA #xx8243 Deposit $8,500 | Southfield, MI
11/8/2017 | JPM Chase #xx3975 | Deposit $9,530 | Dearborn, MI
Count 4 | 6/4/2018 BOA #xx8243 Deposit $3,540 | Canton, MI
6/4/2018 JPM Chase #xx3975 | Deposit $8,350 | Canton, MI
Count 5 | 12/31/2018 | BOA #xx8243 Deposit $9,500 | Canton, MI
12/31/2018 | JPM Chase #xx3975 | Deposit $9,500 | Canton, MI

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(ii).

 
 

 

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.88 Filed 11/04/20 Page 8 of 11

COUNT SIX
21 U.S.C. § 843(b) — Use of Communication Facility in Facilitating the
Commission of a Violation of the Controlled Substances Act

D-2 Keymon Polly,

a/k/a “Fatmac”
D-3 Michael Moseley

On or about the May 24, 2019, in the Eastern District of Michigan, the

defendants, KEYMON POLLY and MICHAEL MOSELEY, did knowingly and
intentionally use any communication facility, to wit, a cellular telephone, in causing
or facilitating the commission of any act or acts constituting a felony under Title 21,
United States Code, Sections 841(a) and 846, that is, conspiracy to distribute

cocaine,

All in violation of Title 21, United States Code, Section 843(b).

 

FORFEITURE ALLEGATION
18 U.S.C. § 982, 21 U.S.C. § 853

Upon conviction of a violation of Title 21, United States Code, Sections 841
and 846, as alleged in Count One of this Indictment, or Title 21, United States
Code, Section 843, as alleged in Count Six of this Indictment, the defendant(s)
shall forfeit to the United States, pursuant to Title 21, United States Code,

Section 853(a): (1) any property, real or personal, constituting or derived from any
proceeds obtained, directly or indirectly, as a result of such violations; and (2) any
property, real or personal, used, or intended to be used, in any manner or part, to

commit, or to facilitate the commission of such violation.
Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.89 Filed 11/04/20 Page 9 of 11

Upon conviction of a violation of Title 18, United States Code, Section
1956, as alleged in Counts Two, Three, Four, and Five of this Indictment, the
defendant(s) shall forfeit to the United States, pursuant to Title 18, United States
Code, Section 982(a)(1), any property, real or personal, involved in the offense, or
any property traceable to such property.

Forfeiture Money Judgment: Such property also includes, but is not limited
to, a forfeiture money judgment against the defendant(s) in an amount to be
determined, representing the total value of all property subject to forfeiture, as
described herein.

Substitute Assets: Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b), the defendant(s)
shall forfeit substitute property, up to the value of the property identified for
forfeiture, if, by any act or omission of the defendant(s), the property described
above cannot be located upon the exercise of due diligence; has been transferred,
sold to, or deposited with a third party; has been placed beyond the jurisdiction of
the court; has been substantially diminished in value; or has been commingled with

other property which cannot be divided without difficulty.
MATTHEW SCHNEIDER
United States Attorney

JULIE BECK
Chief, Drug Task Force Unit

s/ Andrew J. Lievense

 

ANDREW J. LIEVENSE
Assistant United States Attorney
211 W. For St., Suite 2001
Detroit, Michigan 48226

(313) 226-9665

Andrew. lievense@usdoj.gov

Dated: November 4, 2020

10

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON

Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.90 Filed 11/04/20 Page 10 of 11
Case 2:20-cr-20119-SFC-DRG ECF No. 35, PagelD.91 Filed 11/04/20 Page 11 of 11

 

United States District Court Criminal Case Cover Sheet | Case Number
Eastern District of Michigan 20-20119

 

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

   

 

 

 

 

 

 

 

 

 

Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)}{4)': Judge Assigned:
Ll ves No AUSA’s Initials: (\-7
U4
Case Title: USA v. Julius Polly, et al. FILED USDC - CLRK DET
2020 NOV 4 PH 1:57
County where offense occurred: Wayne ,.
Check One:  ([XlFelony a [_ Misdemeanor L]Petty
Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
¥_Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].
Superseding to Case No: 20-20119 Judge: Sean F. Cox

 

 

[_]Corrects errors; no additional charges or defendants.
[_]involves, for plea purposes, different charges or adds counts.
[x]Embraces same subject matter but adds the additional defendants or charges below:

 

Defendant name Charges Prior Complaint (if applicable)
D-1 Julius Polly Count 1, 21 USC 846

D-2 Keymon Polly (time period of the

D-3 Michael Moseley conspiracy expanded due

to new evidence)

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

November 4, 2020 Co LZ | Arse a
Date Andrew J. Lieyense
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone:313-226-9665
Fax:

E-Mail address: andrew. lievense@usdoj.gov
Attorney Bar #: P68925

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
5/16
